UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
TYLEEHA CARTER,

                                 Plaintiff,                               19-cv-5372 (PKC)

                -against-                                                 ORDER


CITY OF NEW YORK, et al.,

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                Plaintiff Tyleeha Carter moves to dismiss without prejudice her remaining claims

against the City of New York (the “City”) and certain officers of the New York City Police

Department (“NYPD”) pursuant to Rule 41(a)(2), Fed. R. Civ. P. Defendants oppose the motion,

and urge that the action should be dismissed with prejudice.

                For the reasons that will be explained, Carter’s remaining federal claims will be

dismissed with prejudice and her claims under New York law will be dismissed without

prejudice.

                Rule 41(a)(2) states that “[e]xcept as provided in Rule 41(a)(1), an action may be

dismissed at the plaintiff’s request only by court order, on terms that the court considers

proper. . . . Unless the order states otherwise, a dismissal under this paragraph (2) is without

prejudice.” “The Rule thus empowers the district court to either dismiss the case on its own

terms or to deny a requested dismissal, if those terms are not met.” Paysys Int’l, Inc. v. Atos IT

Servs. Ltd., 901 F.3d 105, 108-09 (2d Cir. 2018). Voluntary dismissal without prejudice is “not

a matter of right.” Zagano v. Fordham Univ., 900 F.2d 12, 14 (2d Cir. 1990). “Factors relevant

to the consideration of a motion to dismiss without prejudice include the plaintiff’s diligence in
bringing the motion; any ‘undue vexatiousness’ on plaintiff’s part; the extent to which the suit

has progressed, including the defendant’s effort and expense in preparation for trial; the

duplicative expense of relitigation; and the adequacy of plaintiff's explanation for the need to

dismiss.” Id.; see also Baiul v. NBC Sports, a division of NBCUniversal Media LLC, 708 F.

App’x 710, 713-14 (2d Cir. 2017) (applying Zagano factors) (summary order). In applying the

Zagano factors, “‘[t]he extent to which a suit has progressed is considered by many courts in the

Second Circuit to be of primary importance.’” George v. Pro. Disposables Int’l, Inc., 2017 WL

1740395, at *3 (S.D.N.Y. May 2, 2017) (Abrams, J.) (quoting Shaw Family Archives, Ltd. v.

CMG Worldwide, Inc., 2008 WL 4127549, at *7 (S.D.N.Y. Sept. 2, 2008) (McMahon, J.)).

               In the event that the movant on a Rule 41(a)(2) motion believes that the district

court’s terms for dismissal are “too onerous,” “‘fundamental fairness’ require[s] that a plaintiff

be afforded an opportunity to withdraw [her] Rule 41(a)(2) motion to dismiss in a case in which

the district court’s condition would have converted a requested dismissal without prejudice to

one with prejudice.” Paysys, 901 F.3d at 108. Thus, Carter has “‘the choice between accepting

the conditions and obtaining dismissal and, if [s]he feels that the conditions are too burdensome,

withdrawing [her] dismissal motion and proceeding with the case on the merits.’” Id. at 109

(quoting GAF Corp. v. Transamerica Ins. Co., 665 F.2d 364, 367-68 (D.C. Cir. 1981)).

               This action was filed on June 7, 2019. (Docket # 1.) The Amended Complaint

asserts eleven causes of action against the City, including tort claims under New York law,

claimed violations of the U.S. Constitution asserted through 42 U.S.C. § 1983, and a Monell

claim asserting municipal liability against the City. (Docket # 16.) Fact discovery closed on

January 15, 2021. (Docket # 40.) Defendants thereafter filed a pre-motion letter explaining the

basis for an anticipated summary judgment motion. (Docket # 41.) After a pretrial conference



                                                -2-
of February 4, 2021, the Court entered an Order stating that, on the consent of the parties,

Carter’s false arrest claim was dismissed with prejudice and that all claims against individual

defendants Jose Hernandez and Nelson Proano were dismissed with prejudice for lack of

personal involvement. (Docket # 42.) That Order also set a briefing schedule for defendants’

anticipated summary judgment motion. (Id.) Carter filed this motion on February 25, 2021.

(Docket # 43.)

The Monell Claim.

                 Carter states that based on a review of evidence obtained in discovery, her claim

of Monell liability against the City “has not been supported by the record evidence and should

therefore be dismissed.” (Pl. Mem. at 6.) She explains that “her sole remaining claims would be

state law claims, which she believes should be tried in state court. Since plaintiff requires the

dismissal of her state law claims without prejudice to do so, she respectfully requests that this

court issue an order dismissing this action without prejudice.” (Id.) In opposition, the City urges

that the Monell claim should be dismissed with prejudice and that the Court should also “bar”

plaintiff from re-filing her false arrest claim or any claims against former individual defendants

Hernandez and Proano. (Docket # 45.)

                 Carter’s Monell claim will be dismissed with prejudice. She acknowledges that

the claim lacks evidentiary support and requires dismissal. (Pl. Mem. at 6.) The Zagano factors

weigh in favor of dismissing the Monell claim with prejudice and barring its re-litigation.

                 The first Zagano factor, which weighs plaintiff’s diligence in bringing this

motion, is neutral. Fact discovery closed on January 15, and the City filed its pre-motion letter

the next day. At the February 4, 2021 conference, plaintiff agreed to voluntarily dismiss with

prejudice her claim of false arrest and her claims against Hernandez and Proano. Carter now



                                                 -3-
acknowledges that there is no evidence to support her Monell claim but does not explain why she

did not reach this conclusion at the February 4 conference. At the same time, the gap of

approximately six weeks between the close of fact discovery and the filing of this motion is

relatively brief. Carter explains that during this time, she unsuccessfully sought the City’s

consent to a stipulation of dismissal. (Pl. Mem. at 4.) This factor is neutral as to whether the

Monell claim should be dismissed with or without prejudice.

               The second Zagano factor, which looks to whether Carter was unduly vexatious in

maintaining the Monell claim, weighs in favor of dismissal without prejudice. Defendants do not

urge that Carter was unduly vexatious in maintaining this claim, and there is no indication that

Carter continued to litigate a Monell claim after she reasonably should have understood that it

lacked factual support. This factor therefore weighs in favor of Carter’s position.

               The third Zagano factor considers the extent to which an action has progressed,

and is generally afforded the greatest weight. George, 2017 WL 1740395, at *3. Discovery is

complete, defendants have explained the grounds for an anticipated summary judgment motion,

and the Court set a briefing schedule for summary judgment filings. Carter filed this motion

eight days before defendants’ moving papers were due. By that time, defendants had previewed

the merits of their arguments in a pre-motion letter. Dismissal with prejudice is warranted given

the stage of the litigation, the expense and effort extended by defendants, and the fact that Carter

had been apprised of defendants’ likely summary judgment arguments. See Galasso v. Eisman,

Zucker, Klein & Ruttenberg, 310 F. Supp. 2d 569, 572 (S.D.N.Y. 2004) (“Discovery has

concluded, and defendant has brought on a motion for summary judgment, to which plaintiff has

made a patently inadequate response and which is sub judice. It is quite clear that plaintiff's




                                                -4-
motive in bringing on this belated motion is to avoid an adverse decision that will forever bind

him.”) (McMahon, J.).

               As to the fourth Zagano factor, re-litigation of the Monell claim would entail

duplicative expense. This factor weighs in favor of dismissal with prejudice.

               On the fifth Zagano factor, Carter has not adequately explained why the Monell

claim should be dismissed without prejudice, given her acknowledgement that the claim lacks

evidentiary support. In addition to the third factor, this factor weighs most heavily in favor of

dismissing the Monell claim with prejudice.

               Applying the Zagano factors, and affording significant weight both to the stage of

the litigation and Carter’s failure to explain why the claim should be dismissed without

prejudice, the Court concludes that the Monell claim should be dismissed with prejudice.

The Remaining Federal Claims.

               In addition to the Monell claim asserting municipal liability against the City, the

First Amended complaint includes claims alleging the violation of Carter’s rights under the U.S.

Constitution, including claims of excessive force (Count Two), failure to intervene (Count Five),

deprivation of the right to equal protection (Count Eight) and conspiracy to interfere with federal

civil rights (Count Nine). The Complaint also alleges a violation of Carter’s rights under the

Americans with Disabilities Act (Count Six).

               Neither Carter nor the defendants expressly mention these claims. In her

memorandum, Carter states that “[u]pon dismissal of [the Monell] claim, plaintiff’s sole

remaining claims would be state law claims, which she believes should be tried in state court.”

(Pl. Mem. at 6.) It appears that Carter has abandoned all federal claims asserted in this case.

               Plaintiff’s federal claims will therefore be dismissed with prejudice.



                                                -5-
The False Arrest Claim and Claims Against Defendants Hernandez and Proano.

                The City urges that the Court should “bar Plaintiff from re-filing her false arrest

claim or any claims against former Defendants Jose Hernandez and Nelson Proano, in state

court.” (Def. Letter at 1.) But the Court has already issued an Order dismissing with prejudice

the false arrest claim and “all claims” against Hernandez and Proano. (Docket # 42 (“On consent

of the parties, the false arrest claim is dismissed with prejudice. On consent of the parties, all claims

against defendants Hernandez and Proano are dismissed with prejudice for lack of personal

involvement.”).) The City recognizes as much in its letter-brief. (Def. Letter at 2.) Because the

Court has already entered an Order that dismisses with prejudice the false arrest claim and the claims

against Hernandez and Proano, the City’s application for further relief is denied as moot.

The State Law Claims Are Dismissed without Prejudice.

                Carter states that she is seeking dismissal without prejudice because her “sole

remaining claims would be state law claims, which she believes should be tried in state court.”

(Pl. Mem. at 6.)

                In opposing Carter’s motion, defendants inaccurately state that with the dismissal

of Hernandez and Proano, “there are no other state law claims in this action at this time.” (Def.

Letter at 2.) But the Amended Complaint includes the following claims asserted under New

York law: assault and battery (Count One), intentional infliction of emotional distress (Count

Three), failure to intervene (Count Four), denial of equal protection under New York civil rights

statutes and the state constitution (Count Seven), and negligent hiring, training, retention and

supervision (Count Ten). Those claims have not been dismissed, and defendants make reference

to them in their pre-motion letter regarding summary judgment. (Docket # 41 at 1-2.)

                Individual defendants Boris Mirkin, Awais Mazhar and Juan Perez remain in this

action. The docket reflects that electronic summons to these defendants were returned as

                                                  -6-
executed, and plaintiff has filed affidavits of service. (Docket # 22.) In a footnote to their pre-

motion letter on summary judgment, defendants have urged that these defendants were not

properly served and, in any event, were not personally involved in Carter’s claims. (Docket # 41

at 2 n.1.) Neither the adequacy of service nor these defendants’ personal involvement has been

adjudicated. Whatever the defendants’ views on the ultimate merits of the claims, their

unqualified and unexplained assertion that “there are no other state law claims against other

defendants” appears to be factually incorrect.

               In reviewing the Zagano factors, the Court concludes that they weigh in favor of

dismissal without prejudice. Carter has adequately explained that dismissal without prejudice is

appropriate because with no remaining federal claims, she intends to re-file her claims under

New York law in state court. She also explains that because discovery on those claims is

complete, the risk of duplicative expense is low or nonexistent. For the purposes of the Zagano

factors, this places the state law claims on a different footing than the Monell claim, where

Carter offered no explanation as to why the claim should be dismissed without prejudice despite

acknowledging the absence of evidentiary support.

               Carter’s state law claims will therefore be dismissed without prejudice.

CONCLUSION.

               Counts Two, Five, Six, Eight, Nine and Eleven will be dismissed with prejudice.

Counts One, Three, Four, Seven and Ten will be dismissed without prejudice. The Clerk is

directed to terminate the motion. (Docket # 43.)

               Within seven days, plaintiff shall advise the Court in writing whether she wishes

to dismiss this action on the conditions set forth above, or whether she withdraws her motion and

wishes to proceed with this litigation.



                                                 -7-
            SO ORDERED.




Dated: New York, New York
       May 19, 2021




                            -8-
